FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DANIEL GUGGENHEIM; SUSAN              
GUGGENHEIM; MAUREEN H. PIERCE,
                                            No. 06-56306
             Plaintiffs-Appellants,
                v.                           D.C. No.
                                          CV-02-02478-FMC
CITY OF GOLETA, a municipal
                                                ORDER
corporation,
              Defendant-Appellee.
                                      
                    Filed March 12, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit. aco




                             4377